Citation Nr: 1529477	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  05-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from November 1955 to August 1959, and from June 1961 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for prostate cancer, to include as due to herbicide exposure. 

The claim was most recently before the Board in August 2014,when the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in March 2015.  By order dated in April 2015, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015 correspondence, the Veteran informed VA that he would be out of the country from June 1, 2015, until October 15, 2015.  He requested that VA send him no correspondence between these dates.  He said that he will notify VA once he is back in the country.  

The Joint Motion notes that the Board remanded the claim in January 2011, in part to make attempts to obtain records from the Defense Finance and Accounting Service (DFAS) and Air Force Personnel Center (AFPC).  The Board's August 2014 decision failed to address whether responses from DFAS and/or AFPC were received.  A review of the record before the Board indicates that no response has been received from the DFAS and/or AFPC.  Therefore, additional development is warranted.  

The Joint Motion notes that the Joint Services Records Research Center (JSRRC), via a Defense Personnel Records Information Retrieval System (DPRIS) response, suggested a Morning Reports search.  A review of the record before the Board indicates that no attempt has been made to obtain Morning Reports.  Therefore, additional development is warranted.

The Joint Motion also notes that the Board's August 2014 decision acknowledged that the Veteran served at the Ubon Royal Thai Air Force Base between January 1966 and July 1966, and again from August 1973 to August 1974.  The Joint Motion notes that the Veteran stated he served on the flight line at Ubon, and that he might have been in contact with Agent Orange without his knowledge while serving on the flight line as a crew chief.  However, the Board did not discuss the possibility of a presumption of exposure to herbicides based on the Veteran's service in Thailand.  

Thus, additional development is warranted as to whether the Veteran meets the requirements for the presumption of herbicide exposure in Thailand.  In this regard, the Board observes that the Veterans Benefits Administration (VBA) Adjudication Manual directs adjudicators to concede exposure to Agent Orange on a factual basis where the Veteran served in the U.S. Air Force "during the Vietnam era" at one of the Royal Thai Air Force Bases, including Ubon.  M21-1MR, pt. IV, subpt. ii. ch. 2, § C.10.q.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  Id.

Where exposure cannot be conceded on this basis, the RO is required to ask the Veteran for the approximate dates, location, and nature of the alleged exposure, and then make a formal determination as to whether further development to the JSRRC is appropriate.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain, for the periods of January 1966 to July 1966, and August 1973 to August 1974, the unit histories for the Veteran's units (particularly records relating to the transfer of aircraft/aircraft parts from Vietnam to Ubon), all pay stubs which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the AFPC at Randolph Air Force Base, Texas, and the DFAS.  Provide the AFPC and DFAS the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Thailand.

All documentation of such efforts and responses should be added to the record.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

2.  Attempt to obtain, for the periods of January 1966 to July 1966, and August 1973 to August 1974, the relevant Morning Reports from any appropriate records repository.  Provide the repository the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Thailand.

All documentation of such efforts and responses should be added to the record.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

3.  Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20, and send a request to the JSRRC in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand at Ubon Air Force Base, based on the information of record.

All documentation of such efforts and responses should be added to the record.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  In accordance with the Veteran's May 2015 request, send no correspondence to the Veteran until October 16, 2015.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




